In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-18-00267-CR
                                NO. 09-18-00268-CR
                                __________________

                           KEVIN KAMPER, Appellant

                                          V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

               On Appeal from the 252nd District Court
                       Jefferson County, Texas
                 Trial Cause Nos. 16-26420, 16-26421
__________________________________________________________________

                           MEMORANDUM OPINION

      Kevin Kamper was indicted by a grand jury for two counts of aggravated

sexual assault of his stepdaughter, J.G. 1, which occurred on or about September 20,




      1
         To protect the privacy of the victim, we identify her by her initials. See Tex.
Const. art. I, § 30(a)(1) (granting victims of crime “the right to be treated with
fairness and with respect for the victim’s dignity and privacy throughout the criminal
justice process”).
                                            1
2015. See Tex. Penal Code Ann. § 22.021(a)(2)(B) (West 2019).2 Both indictments

contained an enhancement paragraph alleging Kamper was previously convicted of

the felony offense of burglary of a habitation. The indictments specifically alleged

Kamper penetrated J.G. orally and anally with his sexual organ, and a jury found

him guilty on both counts. During punishment, Kamper pled “true” to the

enhancements. The jury assessed punishment at twenty-five years on each count,

which the trial court stacked. See id. § 22.021(f)(1) (West 2019). Kamper timely

appealed.

      Kamper’s appellate counsel presented a professional evaluation of the record

concluding there were no meritorious issues for appeal. See Anders v. California,

386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.]

1978). Kamper then filed a pro se brief. The State responded by filing a brief

asserting there were no meritorious or arguable issues for appeal.

      When we address an Anders brief and pro se response as an appellate court,

we have the option to determine: (1) that the appeal is wholly frivolous and issue an

opinion explaining that we reviewed the record and find no reversible error; or (2)

that arguable grounds for appeal exist and remand the cause to the trial court so that



      2
       We cite to the current version of the applicable Penal Code provisions, as
any amendments made to the cited statutes do not affect this appeal.
                                        2
new counsel may be appointed to brief the issues. See Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005) (citations omitted). We have independently

reviewed the entire record in this matter as well as Kamper’s pro se brief. From our

review of the record, we conclude no arguable issues exist to support an appeal, and

there is no reversible error. Therefore, we find it unnecessary to order appointment

of new counsel to re-brief the appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991). However, because the trial court failed to include in the

judgments that Kamper pled “True” to the enhancement, we modify the trial court’s

written judgments. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–

28 (Tex. Crim. App. 1993) (noting courts of appeals have authority to modify a

judgment). Specifically, in the “Plea to 1st Enhancement Paragraph” portion of both

judgments, we delete “N/A” and insert “True.” As modified, we affirm the trial

court’s judgments.

      AFFIRMED AS MODIFIED.


                                                   _________________________
                                                        CHARLES KREGER
                                                             Justice

Submitted on May 14, 2019
Opinion Delivered May 22, 2019
Do Not Publish

Before Kreger, Horton and Johnson, JJ.
                                         3